Citation Nr: 1309563	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-44 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disorder.  

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

With the exception of the right ear hearing loss claim that is addressed in the decision below, the case will be remanded to the agency of original jurisdiction (AOJ) for further evidentiary development.  


FINDING OF FACT

The Veteran does not have impaired hearing acuity in his right ear as defined by VA.


CONCLUSION OF LAW

The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim of service connection for hearing loss and of the division of responsibilities between VA and a claimant in developing a claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further action is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the right ear hearing loss claim decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption may be rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran has averred that his right ear hearing loss is due to military service, particularly the noise he was exposed to aboard ship, including ship repair noise while in dry dock.  

While the Veteran experienced noise exposure during service, no current disability with respect to his right ear has been shown.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, supra.

In this case, the Board has reviewed the Veteran's service treatment records.  The Veteran had audiograms taken in August 1987, January 1988 at enlistment, December 1992, and at separation from service in November 1994.  None of these audiograms demonstrates a decibel loss to allow for a conclusion that the Veteran has impaired hearing in his right ear under the VA standard set forth in 38 C.F.R. § 3.385.  

Following discharge from service, the Veteran underwent a VA audiologic examination in August 2010.  On that examination, the Veteran's audiometric scores likewise did not rise to the level of impaired hearing as defined by VA.  His speech discrimination score was 98 percent in his right ear, which does not allow for a finding of impaired hearing for VA disability purposes.  38 C.F.R. § 3.385.  

Moreover, while the VA audiologist at the Veteran's August 2010 VA examination noted that the Veteran's right ear hearing was "normal hearing . . . with the exception of a mild sensorineural loss at 1000 [hertz]," she additionally noted that the Veteran's right ear hearing was "not disabling (as per 38 C.F.R. § 3.385)" and noted only a "mild loss of 35 [decibels of hearing loss at 1000 [hertz] . . . otherwise normal."  Thus, while she stated that the Veteran had a "mild sensorineural loss" in the right ear, she also conceded that such was not a disability under VA regulations and that he had normal hearing in his right ear at that time.  

The Board has additionally reviewed the Veteran's VA and private treatment records that have been associated with the claims file, and there is no evidence that he has been shown to have right ear impairment as defined by VA, or that any audiometric data before the Board allows it to find that, for VA purposes, he has impaired hearing in his right ear.  

Furthermore, while the Board acknowledges that the Veteran adamantly believes that he has hearing loss in his right ear, in this case, he is not competent to provide an assessment of whether he in fact meets the requirements for impaired hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999).

Because impaired hearing in the right ear has not been shown, the Board finds that service connection for right ear hearing loss must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995).  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Regarding the Veteran's left ear hearing loss claim, the Board notes that the Veteran's left ear audiometric results from the August 2010 VA examination demonstrate higher than 26 decibels of loss in at least three of the levels, qualifying him as having impaired hearing in his left ear for VA purposes.  See 38 C.F.R. § 3.385.  

The VA examiner, however, stated that the Veteran's left ear hearing loss was not related to service, though she did not explain why.  Moreover, review of the Veteran's audiograms from service demonstrates some objective decibel loss in his left ear during service; the VA examiner did not address this fact.  Accordingly, the Board finds that further explanation is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As the Veteran's left ear hearing loss claim is being remanded, the Board finds that a decision with respect to his tinnitus claim would be premature at this point, as such may be related to his left ear hearing loss; the Board additionally notes that an opinion on that aspect of the claim may also need to be obtained on remand.  

Turning to the claims for sleep apnea, lumbar spine disorder, and left knee disorder, the Board notes that in August 2009 VA examinations were performed, and diagnoses of lumbar spine strain, obstructive sleep apnea and degenerative joint disease of the left knee were provided.  Opinions were provided for those claimed disorders; however, the Board notes that all of those claims also involved claims of a secondary service connection nature.  The August 2009 opinions do not address any aggravation aspect of the secondary service connection claims associated with those disorders.  Consequently, the Board finds that those claims must be remanded at this time in order to obtain opinions that particularly address whether such claimed disorders are aggravated by any service-connected disability.  See Barr, supra. 

Private and VA treatment records prepared since the case was forwarded to the Board should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Temple VA Medical Center, Brownwood CBOC, or any other VA medical facilities that may have treated the Veteran, which are not already of record, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed tinnitus, left ear hearing loss, lumbar spine, left knee, or sleep apnea disorders, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the August 2010 VA audiologist in order to provide an addendum to the August 2010 VA audiologic examination report.  

After review of the claims file, including her previous examination report, the VA audiologist should opine whether the Veteran's left ear hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) the result of military service, to include any noise exposure therein.  The examiner should specifically discuss the audiologic results in service from the noted audiograms, which demonstrate some objective decrease in hearing acuity during service.  

The audiologist should also state whether such in-service results are the initial manifestations of current left ear hearing loss, and if so, whether such has been chronic and continuous since then.

The examiner should also opine whether: 

(a) The Veteran's tinnitus is more likely, less likely, or at least as likely as not due to his left ear impaired hearing; and,
(b) Whether his tinnitus is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his left ear hearing loss.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

(If the August 2010 VA examiner is unavailable to respond, a comparably qualified clinician should be asked to provide an addendum which addresses the above.)  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine and left knee disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all lumbar spine and left knee disorders found, including any arthritic conditions thereof.  The examiner should discuss the previous findings in the August 2009 VA examination, including lumbar spine strain and degenerative joint disease of the left knee.

The examiner should address whether any lumbar spine or left knee disorder found, including lumbar spine 

strain and degenerative joint disease of the left knee, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

Specifically, with regards to the left knee, the examiner should discuss the noted soft tissue injury to the left knee in service in October 1989.

The examiner should also discuss the lack of any complaints of, treatment for, or diagnosis of any subsequent left knee disorder during service, as well as the lack of any lumbar spine condition throughout military service.  The examiner should discuss the normal findings of the Veteran's left knee and lumbar spine in the November 1994 separation examination and any lay evidence regarding injury during service or symptoms during and subsequent to service.

The examiner should also indicate whether any lumbar spine or left knee disorder  more likely, less likely or at least as likely as not is caused by his service-connected right knee disability, to include any altered gait or weightbearing as a result of that disability.  The examiner should discuss the Veteran's lay evidence with regards to that theory of causation.

The examiner should finally opine whether the Veteran's left knee or lumbar spine disorder more likely, less likely, or at least as likely as not has been aggravated (made permanently worse beyond the 

normal progression of that disease) by his service-connected right knee disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The examiner should also discuss the lack of any complaints of, treatment for, or diagnosis of any sleep apnea during service, as well as any lay evidence regarding symptoms that occurred during and subsequent to service.

The examiner should also indicate whether sleep apnea more likely, less likely or at least as likely as not has been caused by a service-connected respiratory, heart or hypertensive disability, to include any aggregated effects thereof.  The examiner should discuss the 

Veteran's lay evidence with regards to that theory of causation.

The examiner should finally opine whether the Veteran's sleep apnea is more likely, less likely or at least as likely as not aggravated (made permanently worse beyond the normal progression of that disease) by his service-connected respiratory, heart and/or hypertensive disabilities.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the originating agency should review the claims file and re-adjudicate the Veteran's claims of service connection for left ear hearing loss, tinnitus, lumbar spine and left knee disorders to include as secondary to right knee disability, and sleep apnea to include as secondary to respiratory, heart and hypertensive disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


